Citation Nr: 1122378	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee strain (claimed as achy knee joints).

3.  Entitlement to service connection for a left knee strain (claimed as achy knee joints).

4.  Entitlement to service connection for degenerative joint disease of the right wrist.

5.  Entitlement to service connection for degenerative joint disease of the left wrist.

6.  Entitlement to service connection for chronic bilateral elbow disability (claimed as achy elbow joints).

7.  Entitlement to service connection for chronic bilateral ankle disability (claimed as achy ankle joints).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina which, in part, denied service connection for hypertension, a right knee strain, a left knee strain, degenerative joint disease of the right wrist, degenerative joint disease of the left wrist, chronic bilateral knees and chronic bilateral ankles.


FINDINGS OF FACT

1.  Hypertension was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

2.  A right knee strain was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

3.  A left knee strain was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  Degenerative joint disease of the right wrist was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

5.  Degenerative joint disease of the left wrist was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

6.  The Veteran does not have a current chronic bilateral ankle disability.

7.  The Veteran does not have a current chronic bilateral elbow disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service, nor may service incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A right knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  A left knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  A right wrist disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A left wrist disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  A chronic bilateral elbow disability (claimed as achy elbow joints) was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

7.  A chronic bilateral ankle disability (claimed as achy ankle joints) was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a January 2008 letter, prior to the date of the issuance of the appealed July 2008 rating decision.  The January 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's June 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed chronic bilateral ankle and chronic bilateral elbow disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed chronic bilateral ankle or chronic bilateral elbow disability.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including hypertension and arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.	Hypertension

Factual Background and Analysis

Service treatment records are negative for any complaints, treatment, abnormalities, or diagnosis referable to hypertension or any cardiovascular problems during service.  The Veteran was seen on numerous occasions for various maladies during service, but was not shown to have any symptoms or findings indicative of a cardiovascular disorder or hypertension.  Blood pressure readings during service were as follows: 120/70 (entrance exam December 1987), 156/110 (October 1988), 132/88, 130/86, 124/80 and 132/96 (November 1988), 112/70 (January 1989), 128/84 (July 1989), 120/85 (July 1990), 118/80 (separation examination December 1991), and 122/84 (January 1992).  

The Veteran underwent a VA examination in June 2008.  The examiner noted that the onset of the Veteran's hypertension occurred in 2006.  The diagnosis was essential hypertension.  The examiner concluded that hypertension was not caused by or a result of service.  He noted that all blood pressure measurements made while in service were tabulated and the blood pressure measurements documented in the service treatment records did not support a diagnosis of hypertension while in service.  Additionally, there was no documentation of continuity of medical care for hypertension dating to service.

Based upon the evidence of record, the Board finds the Veteran's hypertension is not shown to have been incurred as a result of any established event, injury, or disease during active service, nor to have been manifest within one year of the Veteran's discharge from service.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).

There is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for over 16 years thereafter.  The first post-service evidence of hypertension was noted to be in 2006.  A review of the post-service VA medical records reflect that at no time prior to 2006 did the Veteran provide a history of hypertension, despite ample opportunities to do so.  Also, none of the VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Board notes the Veteran's elevated blood pressure reading in October 1988 of 156/110.  However, it is noted that this reading was taken when the Veteran presented with complaints of taking too many medicine as he reportedly took 20 caplets of Doxccyline at one time.

Additionally, his blood pressure readings a month later in November 1988 (132/88, 130/86, 124/80 and 132/96) were all below the hypertension threshold.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such it appears that the elevated blood pressure reading in October 1988 was an acute episode.  The Board notes again that despite this elevated reading, there was no diagnosis of hypertension or heart ailments during this treatment or at any other instance in the service treatment records.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current hypertension and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim.  As indicated above, the June 2008 VA examiner concluded that hypertension was not caused by or a result of service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation or related to service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


B.  Right Knee, Left Knee, Right Wrist, Left Wrist, Bilateral Ankle, Bilateral Elbow

As the claims for a right knee, left knee, right wrist, left wrist, bilateral ankle and bilateral elbow disabilities have similar fact patterns and analysis, they will be addressed together.

A January 1988 service treatment record shows that the Veteran injured his left hand when he fell while running.

On the December 1991 separation examination, the Veteran reported that his left knee would "lock up" on him.

The Veteran underwent a VA examination in June 2008.  He reported having right wrist, left wrist, right knee and left knee pain that began in 1994.  The diagnosis was left and right wrist degenerative joint disease and a right and left knee strain.  The examiner indicated that the Veteran's right and left wrist degenerative joint disease was not caused by or a result of service.  The examiner noted that there was no diagnosis of any chronic right or left wrist condition while in service.  There was no documented continuity of care for any chronic left or right wrist condition dating to service.  The examiner stated that while the Veteran had a single episode of a left wrist soft tissue injury in 1988, no subsequent limitation or complaints about the left wrist was documented in the service treatment records.  

The examiner also indicated that a right and left knee strain was less likely than not caused by or a result of service.  There was no documented continuity of care for any chronic right or left knee condition and the Veteran was not diagnosed with any chronic right or left knee condition while in service.  The examiner noted that Veteran worked in construction following separation from service.

In September 2008, the Veteran presented to the Richmond, Virginia VA Medical Center (VAMC) with complaints of "achy joints" in his ankles, knees, wrists and elbows.  The diagnosis was arthralgia.

A December 2008 treatment report from the VAMC noted that for years the Veteran had arthralgia in his bilateral knees, bilateral ankles, bilateral wrists and thumbs.  It was noted that X-rays taken at the September 2008 VA examination demonstrated degenerative joint disease of the bilateral wrists but the bilateral knees were negative.

Regarding the right knee, left knee, right wrist and left wrist claims, there is a current diagnosis of left and right wrist degenerative joint disease and a right and left knee strain; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer , supra; D'Amico, supra; Hibbard , supra.

Regarding the left knee and left wrist claims, the Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of left wrist and left knee pain, they were negative for any or diagnoses of any chronic wrist or knee disorders.  The wrist and knee complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no wrist or knee disorders were recorded at the time of his December 1991 separation physical examination.  He was not diagnosed with a neck or back disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claims for service connection.  See Maxson , supra.

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with left and right wrist arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed disabilities of the right knee, left knee, right wrist and left wrist, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of these disabilities are as likely as not related to service.  To the contrary, the competent evidence includes a June 2008 VA medical opinion that the disabilities in question are not related to service.  Significantly, this opinion was based upon a review of the Veteran's claims file, a pertinent examination of the Veteran, and was supported by ample medical reasoning with reference to the pertinent medical records.  For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for the right knee, left knee, right wrist and the left wrist disabilities.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Regarding the Veteran's claims for a bilateral ankle and bilateral elbow disability, the Veteran has not been shown to have a current disability manifested by arthralgia in the bilateral elbows and ankles.  As indicated, the service treatment records are entirely negative for complaints of elbow or ankle pain.

The post-service record is completely negative for elbow and ankle complaints or any clinical evidence of a chronic disorder referable to the elbows and ankles, other than the diagnosis of arthralgia provided in the VA treatment records.  In this regard, it is noted that, "arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Significantly, arthralgia (pain) alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a bilateral elbow and ankle disorder is denied because the medical evidence fails to establish the Veteran has a current elbow and ankle disorder for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has a right knee, left knee, right wrist, left wrist, bilateral ankle and bilateral elbow disabilities that are related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claims of service connection for those disabilities as described in detail above, and thus the criteria for service connection have not been met.

C.  All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his hypertension, right knee, left knee, right wrist, left wrist, bilateral ankle and bilateral elbow disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee strain (claimed as achy joints) is denied.

Entitlement to service connection for a left knee strain (claimed as achy knee joints) is denied.

Entitlement to service connection for degenerative joint disease of the right wrist is denied.

Entitlement to service connection for degenerative joint disease of the left wrist is denied.

Entitlement to service connection for chronic bilateral elbow disability (claimed as achy elbow joints) is denied.

Entitlement to service connection for chronic bilateral ankle disability (claimed as achy ankle joints) is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


